DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 05/04/2022, is acknowledged.  Amendments to the specification have been entered.  Declaration under CFR 1.130(a), filed on 05/04/2022, has been reviewed and is accepted.  
Claims 1, 3-6, 10 are pending in this action.  Claims 2, 7-9 have been cancelled.  Claims 1, 3-6 have been amended.  Claims 1, 3-6, 10 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application, filed August 24, 2020, is a 371 of PCT/CN2018/083208, filed April 16, 2018.  

Information Disclosure Statement
The information disclosure statement, filed 05/04/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statements, for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Wei Song on 06/09/2022.  The application has been amended as follows: 
In claim 1 delete “wherein the vicagrel or the pharmaceutically acceptable salt thereof is provided at a suitable particle size, wherein 90% of the particles have a diameter (D90) of < 50 µm.” and substitute therefor ---wherein the vicagrel compound or the pharmaceutically acceptable salt thereof is provided in form of particles, wherein 90% of said particles have a diameter (D90) of less than 50 µm.---
In claim 3 delete “a) the vicagrel compound, or a pharmaceutically acceptable form thereof, comprising 0.5%-30%wt of the tablet or capsule filling;” and substitute therefor ---a) the vicagrel compound or a pharmaceutically acceptable salt thereof in the range of 0.5%-30%wt of the tablet or capsule filling;---.
In claims 4, 5, 6 delete “<” and substitute therefor ---less than---.
In claim 6 delete “preparing an instant” and substitute therefor ---preparing the instant---.  
In claim 6 delete “a micronized form of vicagrel” and substitute therefor ---a micronized form of vicagrel compound---.
In claim 6 delete “adding one or more stabilizers the drug-containing particles and then filling, tableting or filling, to obtain vicagrel capsules or tablets, wherein the weight ratio” and substitute therefor ---adding one or more stabilizers to the drug-containing particles and then filling and tableting to obtain vicagrel capsules or tablets, wherein a weight ratio---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art teaches a large variety of pharmaceutical compositions that include structural analogs of vicagrel as active agents (i.e., antiplatelet drugs). 
The prior art does not teach or even suggest the claimed invention as instant release pharmaceutical compositions comprising vicagrel (i.e., a novel antiplatelet drug) or pharmaceutically acceptable salts thereof in combination with claimed compounds in claimed amounts, wherein vicagrel is in a form of particles, and wherein 90% of said particles have a diameter of less than 50 µm.  Applicant teaches that said instant release vicagrel compositions (i) provide high in vivo drug bioavailability and blood drug concentration, (ii) have enhanced stability over storage; and (iii) do not require a presence of additional active compounds (e.g., aspirin).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-6, 10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615